Case 7:18-cv-12300-NSR Document 8 Filed 10/06/20 Page 1 of 2
          Case 7:18-cv-12300-NSR Document 8 Filed 10/06/20 Page 2 of 2




P. 8018(a)(4)). The Court has received no other response to its Order to Show Cause.

       Accordingly, this appeal is dismissed without prejudice pursuant to Fed. R. Bankr. P.

8018(a)(4). The Clerk of the Court is respectfully directed to mail a copy of this Order to

Appellant at the address listed on the docket and to close this case.




Dated: October 6, 2020                                SO ORDERED:
       White Plains, New York

                                                      ________________________________
                                                             NELSON S. ROMÁN
                                                           United States District Judge




                                                 2
